Smith:
This is a proceeding for the redetermination of a deficiency in income tax for the fiscal year ended April 30, 1923, in the amount of $793.94, arising from the disallowance of a deduction from gross income of a net loss sustained for the period May 7, 1921, to April 30, 1922.
FINDINGS OF FACT.
The petitioner was incorporated under the laws of Illinois on May 7, 1921, and kept its books of account on a fiscal year basis ended April 30. For the fiscal period ended April 30, 1922, the petitioner had a net loss of $6,351.49. It filed án income-tax return for the succeeding fiscal year ended April 30, 1923, which, before the deduction of the net loss shown upon its return for the preceding year, showed a net income of $13,234.36. From this total it deducted the net loss for the preceding fiscal period in the amount of $6,351.49. The Commissioner has disallowed the deduction of this net loss for such fiscal period and has computed the deficiency accordingly.

Judgment will he entered for the petitioner. Appeal of Carroll Chain Co., 1 B. T. A. 38.